Citation Nr: 1220172	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for radiculopathy.

3.  Entitlement to service connection for a kidney disability.

4.  Entitlement to service connection for a liver disability, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus.

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

7.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right hand.

8.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left hand.

9.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right leg.

10.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left leg.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

The issue of entitlement to service connection for colon cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 1995 rating decision denied service connection for high blood pressure.

2.  Evidence associated with the claims file since the April 1995 rating decision was not of record at the time of the April 1995 rating decision and relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.

3.  The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed hypertension is not related to service or to a service-connected disability.

4.  The competent evidence of record shows that the Veteran has never had a diagnosis of radiculopathy.

5.  The preponderance of the competent evidence of record shows that the Veteran has never had a diagnosis of a kidney disability.

6.  The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed liver disability is not related to service or to a service-connected disability.

7.  The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed eye disabilities are not related to service or to a service-connected disability.

8.  The medical evidence of record shows that the Veteran's diabetes mellitus is manifested by symptoms requiring an oral hypoglycemic agent and a restricted diet.

9.  The medical evidence of record shows that the Veteran's carpal tunnel syndrome of the upper extremities is manifested by, at most, mild incomplete paralysis in each arm.

10.  The medical evidence of record shows that the Veteran's bilateral peripheral neuropathy of the lower extremities is manifested by, at most, mild incomplete paralysis in each leg.

11.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  Hypertension was not incurred in or aggravated by service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  Radiculopathy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A kidney disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  A liver disability was not incurred in or aggravated by service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

6.  An eye disability was not incurred in or aggravated by service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

7.  The criteria for a rating in excess of 20 percent for diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

8.  The criteria for an initial rating in excess of 10 percent for carpal tunnel syndrome of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

9.  The criteria for an initial rating in excess of 10 percent for carpal tunnel syndrome of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

10.  The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

11.  The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

12.  A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in August 2007 and June 2008.  The evidence of record shows that the Veteran has never been notified of the evidence required to reopen his claim of entitlement to service connection for hypertension.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for hypertension, this decision poses no risk of prejudice to the Veteran with respect to the lack of notice of the evidence required to reopen a previously denied claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence for Service Connection for Hypertension

An unappealed rating decision in April 1995 denied service connection for high blood pressure on the basis that the evidence did not show that the condition was treated or manifested during service or within one year following separation from service.  The relevant evidence of record at the time of the April 1995 rating decision consisted of the Veteran's service medical records and VA general and psychiatric examination reports dated in February 1995.
 
The Veteran did not file a notice of disagreement after the April 1995 rating decision.  Therefore, the April 1995 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

Although the RO has addressed the Veteran's hypertension claim on a direct basis throughout the period on appeal, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

In July 2007, a claim to reopen the issue of entitlement to service connection for hypertension was received.  Evidence of record received since the April 1995 rating decision includes VA medical and examination records dated from May 2006 to November 2009, and private medical records dated in July 2007 and September 2007.  All of the evidence received since the April 1995 rating decision is new in that it was not of record at the time of the April 1995 decision.  In addition, the July 2007 letter from a private physician stated that the Veteran had arterial hypertension, and that diabetes mellitus could cause damage to the circulation.

While none of the new evidence demonstrates that the Veteran had high blood pressure during service or within one year after separation from service, the Veteran has presented a new theory of the case, namely that his hypertension has been aggravated by his service-connected diabetes mellitus and service connection has been established for diabetes mellitus since the April 1995 rating decision.  The new evidence also includes medical evidence which states that the Veteran's diabetes mellitus can cause damage to his circulation, which is suggestive of some relationship.  That evidence is presumed credible for the purpose of determining whether to reopen the claim.

Therefore, the Board finds that the new evidence includes competent evidence which relates to unestablished facts necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Hypertension

Service connection may be awarded for a chronic disability when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same disability; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  For certain chronic disabilities, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran's service medical records for his service from November 1966 to October 1968  are negative for any diagnosis of hypertension.

After separation from service, a February 1995 VA general medical examination report found that the Veteran's blood pressure was 140/100.  The diagnosis was high blood pressure, not treated.  The medical evidence of record shows that hypertension has been consistently diagnosed since February 1995.

A July 2007 letter from a private physician stated that the Veteran had arterial hypertension, and that diabetes mellitus could cause damage to the circulation.

An August 2007 VA hypertension examination report included a review of the Veteran's claims file and medical history.  Following physical and diagnostic testing, the examiner opined that the Veteran's hypertension was not caused by or a result of his diabetes mellitus, because the diagnosis of hypertension predated the diagnosis of diabetes mellitus.

A January 2009 VA diabetes mellitus examination report included physical and diagnostic testing.  The examiner opined that the Veteran's hypertension was not a complication of his diabetes, as the hypertension preceded the Veteran's diabetes mellitus and the Veteran did not have microalbuminuria.

The Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed hypertension is not related to service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of hypertension.  While the Veteran has a current diagnosis of hypertension, there is no medical evidence of record that such a diagnosis was given prior to February 1995, over 26 years after separation from service.  That prolonged period without medical complaint is evidence against a finding of any continuity of symptomatology and weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed hypertension is not related to service or to a service-connected disability.  The only medical evidence of record which suggests a relationship between the Veteran's hypertension and a service-connected disability is the July 2007 letter from a private physician.  That letter stated that diabetes mellitus could cause damage to circulation.  The Board finds that the July 2007 warrants low probative value.  First, the letter only discusses a general relationship between diabetes mellitus and the circulatory system, it does not state that such a relationship actually occurred in the Veteran's specific case.  Second, the letter states only that diabetes mellitus "could" cause damage to the circulation.  Such a statement is speculative for VA purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Warren v. Brown, 6 Vet. App. 4 (1993).

In contrast, both the August 2007 VA hypertension examination report and the January 2009 VA diabetes mellitus examination report concluded that the Veteran's hypertension was not related to his diabetes mellitus, as the Veteran's hypertension predated his diabetes mellitus.  In addition, the January 2009 report also stated that diagnostic testing results, specifically microalbuminuria levels, were not suggestive of such a relationship.  The Board finds that both the August 2007 VA hypertension examination report and the January 2009 VA diabetes mellitus examination report warrant high probative weight as they included thorough physical and diagnostic testing and provided a rationale for their conclusions.  They also were conducted after receipt of the private physician's opinion and had that to consider in making their opinions.

The Veteran's statements are not sufficient to prove that his currently diagnosed hypertension is related to service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his currently diagnosed hypertension is related to service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed hypertension is not related to service or to a service-connected disability.  Therefore, service connection for hypertension is not warranted.

The Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed hypertension is not related to service or to a service-connected disability.  The preponderance of the evidence is against the claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy

The Veteran's service medical records are negative for any complaints or diagnosis of radiculopathy.

After separation from service, a February 1995 VA general medical examination report stated that, on physical examination, no neurological abnormalities were noted.

An August 2007 VA peripheral nerves examination report noted that the Veteran was claiming service connection for bilateral upper and lower peripheral neuropathy and radiculopathy, secondary to diabetes mellitus.  After physical examination and diagnostic testing, the diagnosis was generalized peripheral neuropathy.  The examiner stated that there was strong electrodiagnostic evidence for the diagnosis of peripheral neuropathy, but not for a diagnosis of radiculopathy.  The examiner stated that an opinion relating a radiculopathy disability to the Veteran's service connected diabetes mellitus could not be given.

A September 2007 VA electrodiagnostic test results report stated that needle electromyography and nerve conduction studies of both arms and legs had been performed.  The Veteran was found to have bilateral carpal tunnel syndrome of the upper extremities and axonal and demyelinating motor peripheral neuropathy of the lower extremities.  However, the Veteran did not have cervical or lumbosacral radiculopathy.

A January 2009 VA peripheral nerves examination report stated that, after physical and diagnostic evaluation, the diagnosis was generalized peripheral neuropathy.

The competent evidence of record shows that the Veteran has never had a diagnosis of radiculopathy.  While the medical evidence of record clearly demonstrates that the Veteran experiences neuropathic disabilities of the upper and lower extremities, service connection for bilateral carpal tunnel syndrome and bilateral leg peripheral neuropathy is already in effect.  Accordingly, those disabilities are not for consideration in conjunction with the Veteran's radiculopathy claim.  38 C.F.R. § 4.14 (2011).  There is no medical evidence of record that the Veteran has ever had a diagnosis of radiculopathy.  In fact, both the August 2007 VA peripheral nerves examination report and the September 2007 VA electrodiagnostic test results stated that the Veteran did not have radiculopathy.

The Veteran's statements are competent to demonstrate that he experiences neuropathic symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Veteran's statements alone are not sufficient to prove that his symptoms are caused by radiculopathy.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a diagnosis of radiculopathy.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, there is no competent evidence of record that the Veteran has ever had a diagnosis of radiculopathy.  Therefore, service connection for radiculopathy is not warranted.

There is no competent evidence of record that the Veteran has ever had a diagnosis of radiculopathy, and the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Kidney Disability

The Veteran's service medical records are negative for any complaints or diagnosis of any kidney disability.

After separation from service, a February 1995 VA general medical examination report stated that, on physical examination, the Veteran's genitourinary and endocrine systems were normal.

In a July 2007 letter, a private physician stated that the Veteran's kidney was affected by exposure to an "overload."

In an August 2007 VA genitourinary examination report, the Veteran reported that he had never been told that he had kidney problems.  Following a review of the Veteran's history, a physical examination, and diagnostic testing, the diagnosis was that there was no evidence of any kidney disease.

A January 2009 VA diabetes mellitus examination report stated that, after physical examination and diagnostic testing, the Veteran did not have a diagnosis of kidney disease.

The preponderance of the competent evidence of record shows that the Veteran has never had a diagnosis of any kidney disability.  The only medical evidence of record which comments on the presence of any kind of kidney condition is the July 2007 letter from a private physician.  That letter simply stated that the Veteran's kidney was affected by an "overload," and did not give a diagnosis of a kidney disability or otherwise elaborate on the nature of any kidney abnormality that existed.  Subsequently, the August 2007 VA genitourinary examination report and the January 2009 VA diabetes mellitus examination report conducted comprehensive physical and diagnostic evaluations, and concluded that there was no evidence that the Veteran had any kidney disease.  The Board finds that the August 2007 VA genitourinary examination report and the January 2009 VA diabetes mellitus examination report warrant greater probative weight than the July 2007 letter from a private physician, as the examination reports included thorough reviews of the Veteran's medical history and extensive testing.  No such examination or testing was indicated in the July 2007 letter, and the examiner did not provide any clarification as to what kidney disability the Veteran had.

The Veteran's statements are not sufficient to prove that he has a diagnosis of a kidney disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a diagnosis of a kidney disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, the preponderance of the competent evidence of record shows that that the Veteran has never had a diagnosis of a kidney disability.  Therefore, the Board finds that service connection for a kidney disability is not warranted.

The Board finds that the preponderance of the competent evidence of record shows that the Veteran has never had a diagnosis of a kidney disability.  Therefore, the preponderance of the evidence is against the claim and, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Liver Disability

The Veteran's service medical records are negative for any complaints or diagnosis of any liver disability.

After separation from service, a July 2007 private liver sonogram gave an impression of markedly hyperechoic liver, consistent with fatty infiltration.

In a July 2007 letter, a private physician stated that the Veteran had a fatty liver.  The examiner stated that the Veteran's arterial hypertension and diabetes mellitus had both affected the Veteran's liver due to their etiology and prescribed medications.

In an August 2007 VA liver, gall bladder, and pancreas examination report, the Veteran reported that he had been told he had elevated liver enzymes and a fatty liver.  After physical and diagnostic examination, the diagnosis was elevated liver enzymes and nonalcoholic fatty liver disease.  The examiner opined that the Veteran's liver condition was less likely as not caused by or a result of his service-connected diabetes mellitus.  The examiner stated that obesity and diabetes mellitus were known causes of nonalcoholic fatty liver disease, and the medical evidence of record showed that the Veteran had been obese since at least February 1995.  The examiner stated that the Veteran had elevated liver enzymes that predated his diagnosis of diabetes mellitus, and thus the examiner concluded that the Veteran's liver disease was less likely than not secondary to the Veteran's diabetes mellitus.

The Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed liver disability is not related to service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of a liver disability.  While the Veteran has a current diagnosis of a liver disability, there is no medical evidence of record that the diagnosis was given prior to July 2007, over 38 years after separation from service.  That prolonged period without medical complaint is evidence that weighs against the Veteran's claim and against any finding of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition, the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed liver disability is not related to service or to a service-connected disability.  The only medical evidence of record which states that there is a relationship between the Veteran's liver disability and a service-connected disability is the July 2007 letter from a private physician.  That letter simply stated that the Veteran's liver was affected by his hypertension and diabetes mellitus due to "their etiology" and the medications prescribed for their treatment.  In contrast, the August 2007 VA liver, gall bladder, and pancreas examination report concluded that the Veteran's liver disability was not related to his diabetes mellitus, as the Veteran's abnormal liver enzyme readings predated the diagnosis of diabetes mellitus.

The Board finds that the August 2007 VA liver, gall bladder, and pancreas examination report warrants greater probative weight than the July 2007 letter from a private physician, as the examination report included a thorough reviews of the Veteran's medical history and extensive testing.  No such examination or testing was indicated in the July 2007 letter, and the examiner did not provide any clarification as to what kind of affect the Veteran's diabetes mellitus had on his liver.  In addition, the simple statement that the Veteran's liver was "affected" by his diabetes mellitus is too vague for the Board to conclude that the Veteran's liver disability was aggravated by his diabetes mellitus.

The Veteran's statements are not sufficient to prove that his currently diagnosed liver disability is related to service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his currently diagnosed liver disability is related to service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed liver disability is not related to service or to a service-connected disability.  Therefore, service connection for a liver disability is not warranted.

The Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed liver disability is not related to service or to a service-connected disability.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye Disability

The Veteran's service medical records are negative for any complaints or diagnosis of any eye disability.

After separation from service, a February 1995 VA general medical report stated that, on physical examination, the Veteran had isocoric pupils which were equally reactive to light and accommodation.  He had normal vision, ocular movements, conjunctivae, and sclerae.

In a July 2007 letter, a private physician stated that the Veteran had diabetic retinopathy.

In an August 2007 VA eye examination report, the Veteran complained of blurred vision for the previous one year.  After physical and diagnostic examination, the diagnosis were refractive error, bilateral senile cataracts, and right eye chorioretinal scar.  No diabetic retinopathy was observed.  The examiner stated that the Veteran's loss of vision was caused by his refractive error and senile cataracts.  The examiner opined that the Veteran's loss of vision, including cataracts and chorioretinal scar, were not caused by or a result of his diabetes mellitus.

A January 2009 VA diabetes mellitus examination report stated that the Veteran experienced progressive loss of vision.  Following eye examination, the diagnosis was diabetes mellitus, without an associated diagnosis of visual impairment.

An August 2009 VA outpatient eye report stated that a diabetic retinal examination had been performed, and the results were normal.  The diagnosis was refractive error, without evidence of diabetic changes.

The Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed eye disabilities are not related to service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of an eye disability.  While the Veteran has a current diagnosis of an eye disability, there is no medical evidence of record that any eye disability diagnosis was given prior to July 2007, over 38 years after separation from service.  That prolonged period without medical complaint weighs against the claim and against any finding of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition, the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed eye disabilities are not related to service or to a service-connected disability.  The only medical evidence of record which states that there is a relationship between the Veteran's eye disability and a service-connected disability is the July 2007 letter from a private physician, which stated that the Veteran had diabetic retinopathy.  However, the Veteran was specifically found to not have diabetic retinopathy on eye examination in August 2007, January 2009, and August 2009.  The Board finds the VA medical reports more persuasive, as all of them gave their diagnoses of no diabetic retinopathy following an eye examination.  No such examination or testing was indicated in the July 2007 letter.

In addition, while the August 2007 VA eye examination report stated that the Veteran had a refractive error, bilateral senile cataracts, and right eye chorioretinal scar, the examiner also stated that those disabilities were not related to the Veteran's diabetes mellitus.  There is no medical evidence of record which shows that the Veteran's refractive error, bilateral senile cataracts, and right eye chorioretinal scar are related to service or to a service-connected disability.  Furthermore, refractive errors of the eyes, in the absence of superimposed disease or injury, are not diseases or injuries for VA purposes.  38 C.F.R. §§ 3.304, 4.9 (2011).

The Veteran's statements are not sufficient to prove that his currently diagnosed eye disabilities are related to service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his currently diagnosed eye disabilities is related to service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed eye disabilities are not related to service or to a service-connected disability.  Therefore, service connection for an eye disability is not warranted.

The Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed eye disabilities are not related to service or to a service-connected disability, the doctrine is not for application.  Therefore, the preponderance of evidence is against the claim, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

Service connection for diabetes mellitus was granted by a May 2007 rating decision and a 10 percent rating was assigned, effective March 21, 2007, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Subsequently, an October 2007 rating decision assigned a 20 percent rating, effective July 27, 2007, under 38 C.F.R. § 4.119, Diagnostic Code 7913.

A March 2007 VA outpatient medical report stated that the Veteran was on a special diet and was following it.  The diagnosis was diabetes mellitus.  The Veteran was advised to continue with diet and exercise.

An August 2007 VA outpatient medical report gave an assessment of diabetes mellitus.  The Veteran's diabetic medication was renewed.  Diet and exercise were stressed with respect to the Veteran's obesity.  The medical evidence of record shows that the Veteran's diabetes mellitus has consistently required medication and a restricted diet since August 2007.

An August 2008 VA outpatient medical report gave an assessment of diabetes mellitus.  Diet and exercise were stressed with respect to the Veteran's obesity.  

A November 2008 VA outpatient medical report gave an assessment of diabetes mellitus.  Diet was stressed with respect to the Veteran's diabetes mellitus, and his medication was increased.

A January 2009 VA diabetes mellitus examination report included a review of the Veteran's medical history.  The report stated that the Veteran was taking diabetic medication daily and was following a diabetic diet.  The report stated that the Veteran was not restricted in his ability to perform strenuous activities.

VA outpatient medical reports dated in August 2009 and November 2009 gave assessments of diabetes mellitus.  The Veteran's medications were renewed, and diet was stressed with respect to his obesity.

The Schedule provides that assignment of a 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

The medical evidence of record shows that the Veteran's diabetes mellitus is manifested by symptoms requiring an oral hypoglycemic agent and a restricted diet.  The medical evidence of record does not show that the Veteran's diabetes mellitus has ever required regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  The medical evidence of record does not show that the Veteran has been instructed by a physician to regulate or restrict his physical activities due to problems controlling his blood sugar, or any other aspect of his diabetes mellitus.  In addition, the evidence of record shows that the Veteran has been consistently advised to engage in more exercise, not less.  Accordingly, the Board finds that the preponderance of the evidence of record does not show that the Veteran's activities have been regulated as a result of his diabetes mellitus.  Therefore,  the Veteran's service-connected diabetes mellitus, does not meet the criteria for a rating in excess of 20 percent.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

The Board has considered rating the Veteran's service-connected diabetes mellitus, under all appropriate diagnostic codes.  The medical evidence of record shows that the Veteran's service-connected diabetes mellitus has caused or aggravated multiple other disabilities, which are separately service-connected and rated.  The Veteran has also claimed that other medical disabilities are secondary to his service-connected diabetes mellitus.  However, all of the Veteran's claimed residuals have been addressed separately in this decision, either as claims for service connection of increased initial ratings.  Accordingly, none of the Veteran's diabetes mellitus residuals are for consideration in conjunction with his claim of entitlement to an increased rating for diabetes mellitus.

Therefore, the Board finds that an increased evaluation for diabetes mellitus is not warranted.  Moreover, as the medical evidence of record does not show that the Veteran's diabetes mellitus has ever required regulation of activities for VA purposes, there is no medical evidence of record that would warrant a rating in excess of 20 percent for his service-connected diabetes mellitus at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for diabetes mellitus inadequate.  The Veteran's diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's diabetes mellitus is manifested by symptoms requiring an oral hypoglycemic agent and a restricted diet.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his diabetes mellitus.  A rating in excess of the currently assigned rating is provided for certain manifestations of diabetes mellitus, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 20 percent rating for the Veteran's diabetes mellitus reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

Accordingly, the Board finds that the medical evidence of record does not show findings that meet the criteria for a rating in excess of 20 percent.  The preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy and Carpal Tunnel Syndrome

The appeals of the Veteran's peripheral neuropathy and carpal tunnel syndrome claims are based on the assignment of initial ratings following initial awards of service connection for neurological disabilities of the extremities.  Therefore, evidence contemporaneous with the claims and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for diabetic peripheral neuropathy of the right lower extremity and diabetic peripheral neuropathy of the left lower extremity was granted by an October 2007 rating decision and a 10 percent rating was assigned for each extremity, effective July 27, 2007, under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code indicates that an unlisted disease of the peripheral nerves, under Diagnostic Code 8599, was the service-connected disability, and paralysis of the sciatic nerve, under Diagnostic Code 8520, was a residual condition.  The October 2007 rating also granted service connection for carpal tunnel syndrome of the right hand and carpal tunnel syndrome of the left hand and a 10 percent rating was assigned for each extremity, effective July 27, 2007, under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8515.  The hyphenated diagnostic code in this case indicates that an unlisted disease of the peripheral nerves, under Diagnostic Code 8599, was the service-connected disability, and paralysis of the median nerve, under Diagnostic Code 8515, was a residual condition.

In an August 2007 VA peripheral nerves examination report, the Veteran complained of having cramping sensations in his arms and legs.  On physical examination, the Veteran had full motor function in all upper and lower extremity areas.  The Veteran had normal sensation to vibration, pain, light touch, and position sense in both upper extremities.  However, there was decreased sensation to vibration, pain, light touch, and position sense in the toetips of both lower extremities.  The Veteran's reflexes were normal, and there was no muscle atrophy, abnormal muscle tone, abnormal muscle bulk, tremors, tics, or other abnormal movements.  The nerve disability did not affect the function of any joint, and the Veteran's gait and balance were normal.  Electromyography and nerve conduction testing demonstrated bilateral carpal tunnel syndrome in the upper extremities, greater on the left than the right, as well as axonal and demyelinating motor peripheral neuropathy in the lower extremities.  The diagnosis was generalized peripheral neuropathy.  The Veteran did not have paralysis or neuritis, but there was neuralgia.  The Veteran's disability had a moderate impact on chores, shopping, exercise, sports, and travel; a mild impact on recreation; and no impact on feeding, bathing, dressing, toileting, and grooming.

In a January 2009 VA peripheral nerves examination report, the Veteran complained of joint pain.  On physical examination, the Veteran had full motor function in all measured areas.  The Veteran had normal sensation to vibration, pain, light touch, and position sense in both upper extremities.  However, there was decreased sensation to vibration, pain, light touch, and position sense in the toetips of both lower extremities.  The Veteran's reflexes were normal, and there was no muscle atrophy, abnormal muscle tone, abnormal muscle bulk, tremors, tics, or other abnormal movements.  The nerve disability did not affect the function of any joint, and the Veteran's gait and balance were normal.  The diagnosis was generalized peripheral neuropathy.  The Veteran did not have paralysis, but there was neuritis and neuralgia.  The Veteran's disability had a severe impact on chores, shopping, exercise, and sports; a moderate impact on travel; a mild impact on recreation; and no impact on feeding, bathing, dressing, toileting, and grooming.  The examiner stated that the Veteran felt worse subjectively.

With respect to diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2011).

Carpal Tunnel Syndrome

Under Diagnostic Code 8515, incomplete paralysis of the median nerve warrants a 10 percent rating for both the major and minor extremities when it is mild in degree.  A 20 percent rating is warranted for incomplete paralysis of the minor extremity which is moderate in degree.  A 30 percent rating is warranted for incomplete paralysis of the major extremity which is moderate in degree.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his right arm is considered his major or dominant extremity and his left arm is considered his minor or non-dominant extremity.  38 C.F.R. § 4.69 (2011).

The medical evidence of record shows that the Veteran's carpal tunnel syndrome of the upper extremities is manifested by, at most, mild incomplete paralysis in each arm.  The Veteran was found to have normal sensation to vibration, pain, light touch, and position sense in both upper extremities on examination in August 2007 and January 2009.  While diagnostic testing demonstrates that the Veteran has bilateral carpal tunnel syndrome, there is no objective evidence of record that the symptoms from that disability impact the Veteran in any way.

The Board notes that the August 2007 VA peripheral nerves examination report stated that the Veteran's symptoms had a moderate impact on chores, shopping, exercise, sports, and travel, while the January 2009 VA peripheral nerves examination report stated that the Veteran's symptoms had a severe impact on chores, shopping, exercise, and sports and a moderate impact on travel.  However, no explanation was given for that finding, and it is inconsistent with the objective evidence of record.  Without explanation, the Board will not conclude that carpal tunnel syndrome which is objectively asymptomatic has a sufficiently severe impact on the Veteran's functionality to warrant a characterization of incomplete paralysis which is more than mild in degree.  The regulations thus direct that the Veteran's carpal tunnel syndrome of the upper extremities should be characterized as being no more than mild in degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2011).  Accordingly, the Board finds that ratings in excess of 10 percent are not warranted for either the Veteran's right or left carpal tunnel syndrome.

As the bilateral upper extremity carpal tunnel syndrome issues deal with the ratings assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the ratings currently assigned compensate the degree of impairment shown since the date of the grant of service connection for the Veteran's bilateral upper extremity carpal tunnel syndrome disabilities, the Board finds no basis for staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability ratings for upper extremity carpal tunnel syndrome inadequate.  The Veteran's upper extremity carpal tunnel syndrome was rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's upper extremity carpal tunnel syndrome is manifested by, at most, mild incomplete paralysis in each arm.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for his bilateral upper extremity carpal tunnel syndrome.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of carpal tunnel syndrome, but the medical evidence shows that those manifestations are not present in this case.  The criteria for a 10 percent rating each for right and left upper extremity carpal tunnel syndrome reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

Accordingly, the Board finds that the medical evidence of record does not show findings that meet the criteria for an initial rating in excess of 10 percent for carpal tunnel syndrome of the right hand or an initial rating in excess of 10 percent for carpal tunnel syndrome of the left hand, is warranted.  The preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent rating when it is mild in degree.  A 20 percent rating is warranted for incomplete paralysis which is moderate in degree.  A 40 percent rating is warranted for incomplete paralysis which is moderately severe in degree.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

The Board finds that the medical evidence of record shows that the Veteran's bilateral peripheral neuropathy of the lower extremities is manifested by, at most, mild incomplete paralysis in each leg.  The only objective evidence of any of lower extremity symptomatology are the August 2007 and January 2009 reports of decreased sensation to vibration, pain, light touch, and positions sense in the toetips of both lower extremities.  No abnormal sensation was noted anywhere other than the tips of the Veteran's toes, and he was found to have normal motor control and reflexes.  The Board finds that abnormal sensation in the tips of the toes, without further sensory impairment, is not sufficient to warrant a characterization of incomplete paralysis which is more than mild in degree.  

The Board notes that the August 2007 VA peripheral nerves examination report stated that the Veteran's symptoms had a moderate impact on chores, shopping, exercise, sports, and travel, while the January 2009 VA peripheral nerves examination report stated that the Veteran's symptoms had a severe impact on chores, shopping, exercise, and sports and a moderate impact on travel.  However, no explanation was given for that finding, and it is inconsistent with the objective evidence of record.  Without explanation, the Board will not conclude that abnormal sensation in the tips of the toes has a sufficiently severe impact on the Veteran's functionality to warrant a characterization of incomplete paralysis which is more than mild in degree.  The regulations thus direct that the Veteran's diabetic peripheral neuropathy of the lower extremities should be characterized as being mild in degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2011).  Accordingly, the Board finds that ratings in excess of 10 percent are not warranted for either the Veteran's right or left diabetic peripheral neuropathy.

As the bilateral lower extremity diabetic peripheral neuropathy issues deal with the ratings assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the ratings currently assigned compensate the degree of impairment shown since the date of the grant of service connection for the Veteran's bilateral lower extremity diabetic peripheral neuropathy disabilities, the Board finds no basis for staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability ratings for lower extremity diabetic peripheral neuropathy inadequate.  The Veteran's lower extremity diabetic peripheral neuropathy was rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's lower extremity diabetic peripheral neuropathy is manifested by, at most, mild incomplete paralysis in each leg.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for his bilateral lower extremity diabetic peripheral neuropathy.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of diabetic peripheral neuropathy, but the medical evidence shows that those manifestations are not present in this case.  The criteria for a 10 percent rating each for right and left lower extremity diabetic peripheral neuropathy reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

The Board finds that the medical evidence of record does not show findings that meet the criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right leg and an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left leg.  The preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), a total rating due to unemployability rating is considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2011); Fanning v. Brown, 4 Vet. App. 225 (1993).  Service connection is currently in effect for diabetes mellitus, rated 20 percent disabling; carpal tunnel syndrome of the right hand, rated 10 percent disabling; carpal tunnel syndrome of the left hand, rated 10 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated 10 percent disabling; and diabetic peripheral neuropathy of the left lower extremity, rated 10 percent disabling.  The combined disability rating is 50 percent.  38 C.F.R. § 4.25 (2011).  Therefore, the Board finds that the percentage criteria of 38 C.F.R. § 4.16(a) are not met.

The Board finds that the preponderance of the medical evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.  The evidence of record shows that the Veteran is unemployed.  However, the evidence of record also demonstrates that the Veteran reported that he left work in 2003 for reasons unrelated to any disability.  In a September 2006 VA psychiatric note, the Veteran stated that he had been fired for political reasons, while in August 2007 and January 2009 VA examination reports, the Veteran reported that he had retired due to eligibility by age or duration of work.  In addition, an August 2007 employment information form stated that the Veteran had been employed full-time as a security officer from March 2004 to March 2007, and disability was not listed as a reason for termination of employment.  In addition, the Board finds that there is no medical evidence of record that shows that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.

The Veteran's only service connected disabilities are diabetes mellitus, bilateral upper extremity carpal tunnel syndrome, and bilateral lower extremity diabetic peripheral neuropathy.  The medical evidence of record shows that the Veteran's diabetes mellitus does not require regulation of activities, in fact the Veteran has been consistently encouraged to exercise more.  In addition, the medical evidence of record shows that the Veteran's neurologic disabilities of the extremities are manifested by, at most, mild incomplete paralysis of nerves in each extremity.  There is no medical evidence of record that states or otherwise indicates that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.

In an August 2007 TDIU application, the Veteran reported that he was permanently and totally disabled and had to retire from the police department due to being disabled.  The Board finds that statement is not credible, as it is contradicted by the other evidence of record.  First, the evidence of record shows that the Veteran left his job with the police department prior to being diagnosed with any service-connected disability.  Second, the Veteran has elsewhere reported that he was either fired for political reasons or retired due to qualification by age or duration of employment.  Third, the Veteran himself stated in the August 2007 TDIU application that he had to work after he left the police department to support his family.  The fact that the Veteran was capable of working fulltime as a security guard for three years following the end of his employment with the police department is evidence that the Veteran was not precluded from securing or following substantially gainful employment from 2003 onward.  Finally, the Veteran's most recent employer did not list a disability as a reason for the termination of the Veteran's employment.

In summary, the Board finds that the preponderance of the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone, without regard to any nonservice-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  Accordingly, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disabilities alone.  Therefore, the Board finds that a TDIU is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hypertension is denied.

Service connection for radiculopathy is denied.

Service connection for a kidney disability is denied.

Service connection for a liver disability is denied.

Service connection for an eye disability is denied.

A rating in excess of 20 percent for diabetes mellitus, is denied.

An initial rating in excess of 10 percent for carpal tunnel syndrome of the right hand is denied.

An initial rating in excess of 10 percent for carpal tunnel syndrome of the left hand is denied.

An initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right leg is denied.

An initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left leg is denied.

A total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


